Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is in response to the amendment entered on October 8, 2021.
Information Disclosure Statement
The IDSs submitted on October 1, 2021 was considered and initialed copy is attached to this notice.   
Reasons for Allowance
Claims 1, 3, 5-8, 10, 12-15, 17, 19, and 20 are pending and are allowed.  The following is a statement of reasons for the indication of allowable subject matter:
	The closest prior art of record are Song et al. (U.S. Patent 10,902,402 B2) and Calabrese et al. (U.S. Patent 7,954,706 B2) which teach confirming that owner of the account is the one submitting the charges but not determining whether a third party account has no risk and can therefore be processed without the need for a password or other similar security measure it is normally the third party account that is determining if there is a risk since they have both the risk and the data to detect whether there is a risk.
Regarding claims 1, 8, and 15
Song and Calabrese taken individually or in combination with other prior art of record fails to teach or render obvious determining whether a third party account has no risk and can therefore be processed without the need for a password or other similar security measure..
Regarding all other claims:
	Since claims 3, 5-7, 10, 12-14, 17, 19, and 20 are dependent upon claims 1, 8, or 15 respectively, these claims are also found allowable.
Regarding all allowed claims:
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Haukioja USPG 2018/0308,100 A1 – paragraph 26 payment information provided but biometrics maybe collected 
Any inquiry concerning this communication from the examiner should be directed to Scott S. Trotter, whose telephone number is 571-272-7366.  The examiner can normally be reached on 8:30 AM – 5:00 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja, can be reached on 571-272-8205.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, see http://pair-direct.uspto.gov.  
The fax phone number for the organization where this application or proceeding is assigned are as follows:

(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696